SHRUM, Chief Judge,
dissenting.
I respectfully dissent. Section 287.460.1, RSMo 1994, mandates that an award in a contested workers’ compensation ease must be accompanied by findings of fact, Michler v. Krey Packing Co., 253 S.W.2d 136, 142 (Mo. banc 1952), and one of the questions on appeal, as provided by § 287.495.1(3), is whether the facts found by the Commission support the award. Id. It is now settled law that these statutory provisions, i.e. §§ 287.460.1 and 287.495.1(3), “contemplate an unequivocal affirmative finding of what the facts are.” Michler at 142. See Coleman v. Hercules Powder Co., 284 S.W.2d 32, 34 (Mo.App.1955).
“[Fjindings of fact [by the Commission in a workers’ compensation case] should be sufficient to show how the controlling issues have been decided. Otherwise, the reviewing court will be unable to know what the Commission has really determined in order that it may know what to review, and whether or not correct rules of law have been applied to facts which could properly be found on the particular record.”
Groce v. Pyle, 315 S.W.2d 482, 490-91[8] (Mo.App.1958).
“ ‘Intelligent judicial review of a [workers’ compensation case] is possible only if the deciding officer has made findings of fact which show the actual grounds of decision, — findings sufficiently specific so that the reviewing court may judge, first, whether the findings themselves are supported by the evidence in the record of the [workers’ compensation] hearing and, second, whether the facts so found are legally sufficient to support the determination.’”
Michler, 253 S.W.2d at 143.
In my opinion, the Commission’s findings here are insufficient to comply with the statutory requirements. I quote verbatim that part of the Commission’s findings which I view as fatally flawed.1
[1] “The major issue presented at this hearing is whether employee’s injury arose out of and in the course of his employment.
[2] Mr. Eutsler, Mr. Turpin and Mr. Church (employees of Turpin’s Electric) and Mr. McClease (a business associate of Mr. Turpin) testified that they were at the employer’s premises prior to the incident in question. During that time they were discussing business matters. At some point in the evening the four men left the employer’s premises and went to a local dining establishment. The consensus of testimony was that the four gentlemen discussed business during the evening. They testified that they ate dinner and drank *547beer throughout the night. They stayed at the establishment until approximately midnight. At that time they left the establishment to venture back to the employer’s premises when the accident in question occurred.
[3A] If the four gentlemen had arrived at the eating establishment and during a reasonable period of time discussed business, ate supper and drank a few beers and then returned back to the employer’s premises when the accident occurred, there would be no question that the accident arose out of and in the course of employment. [3B] A question rises, however, that if during the course of the evening (because of the drinking and the non-discussion of business) they deviated from their employment and entered into a frolic of their own. This might have been the case, but, however, once it was time to return back to the employer’s premises, if they had been on frolic of their own, they would have reentered the sphere of their employment when they drove from the eating establishment in a direct path to return to the employer’s premises.
[4] Based on the above evidence, it is my opinion that the employee’s injuries did arise out of and in the course of his employment.
[5] An alternative finding is needed, however, based on the testimony of Mary Hayes (owner of the eating establishment in question). Ms. Hayes testified that the four gentlemen arrived at a time earlier than testified to by the employees and Mr. McClease. She testified that they left her establishment about ten p.m. (presumably to go to Springfield to visit a local drinking establishment). The only evidence contained in the record is that if they went to Springfield, they returned back to the eating establishment in question for a period of time. They left the eating establishment around midnight and were en route back to the employer’s premises (on a direct path) when the accident in question occurred....
[6] If an alternative finding is needed, it is my opinion that when the employee ventured from the eating ... establishment to travel to Springfield, Missouri, he left the sphere of his employment and was on a purely personal venture. However, after the employee returned back to the eating establishment (a point at which he left the sphere of his employment) he reentered the sphere of employment when he left the establishment and was en route on a direct path back to the employer’s premises.” (Underlined emphasis in original; italics mine.)
The majority has this to say about the Commission’s findings:
“Competent and substantial evidence does support the Commission’s finding that claimants deviated from their employment during the evening and entered into a frolic of their own. That frolic clearly commenced at least by 10 p.m. when the men left Pardners for the first time.”
I disagree. In my view, the majority opinion misstates what the Commission found. Arguably, the Commission found the ultimate constitutive facts to be those emphasized in paragraph [2] above, and based solely on those facts, concluded in paragraph [4] that “the employee’s injuries did arise out of and in the course of his employment.”
Apparently paragraphs [3B], [5], and [6] are the source of the majority’s belief that the Commission found that claimants deviated from their employment and entered into a frolic of their own. I cannot from reading those paragraphs reach that conclusion. Paragraph [5] merely recounts testimony of Mary Hayes without finding it to be true. Paragraphs [3B] and [6] hypothesize that a frolic and deviation might have occurred— without making that finding — and then conclude hypothetically that if deviation occurred and if on a frolic, nevertheless claimants returned to the sphere of their employment and were en route on a direct path to the employer’s premises when the accident occurred.
On the authority of Michler, 253 S.W.2d 136, I would reverse and remand with directions to the Commission to make unequivocal affirmative findings of fact.

. In quoting from the findings of fact and rulings of law, I have added paragraph numbers for purposes of identification.